United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3600NI
                                  _____________

Jerry A. Woodke,                         *
                                         *
                   Appellant,            *
                                         *
       v.                                *
                                         *
Patrick Cody, doing business as          * Appeal from the United States
Hawkeye Manufacturing of South           * District Court for the Northern
Dakota, Inc., doing business as Truck    * District of Iowa.
Trailer Sales of Yankton, Inc.; Henry J. *
Petersen, doing business as Hawkeye      *        [UNPUBLISHED]
Manufacturing of South Dakota, Inc.,     *
doing business as Truck Trailer Sales of *
Yankton, Inc.,                           *
                                         *
                   Appellees.            *
                                  _____________

                           Submitted: May 23, 1997
                               Filed: May 30, 1997
                                _____________

Before McMILLIAN, FAGG, and HANSEN, Circuit Judges.
                           _____________

PER CURIAM.

       Jerry A. Woodke appeals the judgment entered on an adverse jury verdict in his
action for breach of a joint venture agreement and for an accounting. Having searched
the record and considered the parties' briefs, we find no merit in Woodke's contentions.

       The district court's instructions were adequate as given. Anyway, to the extent
that Woodke complains the district court should have given his damage-related
instruction, the district court's refusal to give the instruction is harmless because the
jury found against Woodke on the merits.

       We also reject Woodke's contention that the district court abused its discretion
in refusing to admit certain documents offered by Woodke. Woodke testified about
the production costs contained in the challenged documents and put other cost-related
documents into evidence; thus, the challenged evidence was merely cumulative of
Woodke's testimony and other documentary evidence.

      Accordingly we affirm the district court.

      A true copy.
            Attest:
                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-